DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Pat. 10,868,545
Instant Appl. 17/855,382
9. An integrated circuit, comprising: a plurality of components; a reduction circuit operative to receive a reference clock signal and generate a first clock signal from the received reference clock signal; a clock tree comprising a plurality of leaf branches, the clock tree being operative to propagate the first clock signal to the plurality of leaf branches; and a combination circuit operative to: receive the first clock signal from one of the plurality of leaf branches, generate a second clock signal from the first clock signal, and provide the second clock signal to at least one of the plurality of components, wherein the second clock signal has substantially the same frequency as that of the reference clock signal.
10. The integrated circuit of claim 9, wherein the reduction circuit is a binary division circuit.
11. The integrated circuit of claim 10, wherein the binary division circuit comprises a D flip-flop in a feedback mode.
12. The integrated circuit of claim 9, wherein a first frequency associated with the first clock signal is one half of a reference clock frequency associated with the reference clock signal.
13. The integrated circuit of claim 9, wherein the clock tree further comprises a
trunk, and wherein the reduction circuit is located at the trunk of the clock tree.
1. A method of providing a reference clock, the method comprising: generating a first clock signal from a reference clock signal, wherein a first frequency associated with the first clock signal is less than a reference clock frequency associated with the reference clock signal; propagating the first clock signal toward a first component of an integrated circuit through a clock tree; generating a second clock signal having a second frequency from the first clock signal, wherein generating the second clock signal comprises generating the second clock signal at a terminal point of the clock tree, and wherein generating the second clock signal further comprises: generating a third clock signal; and combining the first clock signal and the third clock signal to generate the second clock signal; and providing the second clock signal to the first component.
2. The method of claim 1, wherein generating the first clock signal comprises reducing the reference clock frequency of the reference clock signal by a predetermined ratio.
3. The method of claim 2, wherein reducing the reference clock frequency comprises dividing the reference clock frequency by a factor of two whereby reducing an amount of power consumed by the clock tree.
4. The method of claim 1, wherein generating the third clock signal comprises inverting the first clock signal to generate the third clock signal.
5. The method of claim 4, further comprising combining the first clock signal and the third clock signal by multiplexing the first clock signal and the third clock signal to generate the second clock signal.
6. The method of claim 1, wherein generating the third clock signal comprises introducing a predetermined delay in the first clock signal.
7. The method of claim 6, further comprising combining the first clock signal and the third clock signal by determining exclusive disjunction of the first clock signal and the third clock signal to generate the second clock signal.


1. An integrated circuit, comprising: a reduction circuit operative to: receive a reference clock signal, and generate a first clock signal from the received reference clock signal; a clock tree operative to: receive the first clock signal, and propagate the first clock signal to a leaf branch; and a combination circuit operative to: receive the first clock signal from the leaf branch, and generate a second clock signal from the first clock signal, wherein the second clock signal has substantially the same frequency as that of the reference clock signal.





2. The integrated circuit of claim 1, wherein the reduction circuit is a binary division circuit.
3. The integrated circuit of claim 2, wherein the binary division circuit comprises a D flip-flop in a feedback mode.
4. The integrated circuit of claim 1, wherein a first frequency associated with the first clock signal is one half of the reference clock frequency associated with the reference clock signal.
5. The integrated circuit of claim 1, wherein the clock tree further comprises a trunk connected to the leaf branch, and wherein the reduction circuit is connected to the trunk of the clock tree.
9. A method of providing a reference clock, the method comprising: generating a first clock signal having a first clock frequency from a reference clock signal, wherein the first clock frequency is less than a reference clock frequency associated with the reference clock signal; propagating the first clock signal towards a first component of an integrated circuit through a clock tree; generating a second clock signal at a terminal point of the clock tree to the first component of the integrated circuit, wherein generating the second clock signal comprises: generating a third clock signal, and combining the first clock signal and the third clock signal to generate the second clock signal; and providing the second clock signal to the first component of the integrated circuit.



10. The method of claim 9, wherein generating the first clock signal comprises reducing the reference clock frequency of the reference clock signal by a predetermined ratio.
11. The method of claim of 10, wherein reducing the reference clock frequency comprises dividing the reference clock frequency by a factor of two.


12. The method of claim 9, wherein generating the third clock signal comprises inverting the first clock signal to generate the third clock signal.
13. The method of claim 9, wherein combining the first clock signal and the third clock signal comprises multiplexing the first clock signal and the third clock signal to generate the second clock signal.
14. The method of claim 9, wherein generating the third clock signal comprises introducing a predetermined delay in the first clock signal.
15. The method of claim 9, wherein combining the first clock signal and the third clock signal by comprises determining exclusive disjunction of the first clock signal and the third clock signal to generate the second clock signal.


Claims 1-5, 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-13 of U.S. Patent No. 10,868,545. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 -5, 9-15 of the instant application merely broadens the scope of the claims 2-6, 8-12, and 14-19 of 1-7, 9-13 of U.S. Patent No. 10,868,545 by eliminating the elements and their functions of the claims 1-7, 9-13 of U.S. Patent No. 10,868,545. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson,136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,868,545 in view of Koo (U.S. Pat. 5,621,710.
Claim 16 is similar to claim 1 of the co-pending U.S. 5,621,710 except inverting the first clock signal at a terminal point of the clock tree to generate a second clock signal; combining the first clock signal with the second clock signal to generate a third clock signal; and providing the third clock signal to the first component of the integrated circuit.
Koo discloses inverting the first clock signal at a terminal point of the clock tree to generate a second clock signal; combining the first clock signal with the second clock signal to generate a third clock signal; and providing the third clock signal to the first component of the integrated circuit (see Figs. 8A and 8B, col. 6, lines 18-25 illustrates that the first pulse generator 11 includes an invertor 34 for inverting a clock CLK, a first flip-flop 35 for latching a write signal WR according to an output of the invertor 34, a second flip-flop 36 for latching a non-inverted output of the first flip-flop 35 according to a clock CLK, and an AND gate 37 for logical multiplification of an inverted output of the second flip-flop 36 and a non-inverted output of the first flip-flop 35 into a write enable signal WE.
Allowable Subject Matter
Claims 6-8, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Bonwick et al (US 2008/0309417) disclose a ring oscillator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
November 1, 2022